Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/27/2020. The instant application has claims 2-21 pending. The system, method and medium for using an mobile device for services based on device identifier and user identifier. There a total of 20 claims.

Drawings

The drawing filed on 7/27/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 2-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable memories (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). The Examiner recommends amendments to expressly exclude non-statutory subject matter, e.g. "non-transitory computer readable medium". See MPEP 2106.03, II citation below with underline for emphasis. And furthermore, the specifications mentions transmission media, and carrier waves as possible computer-readable media interpretations see Spec Par. 0062-0063.

II.    ELIGIBILITY STEP 1: WHETHER A CLAIM IS TO A STATUTORY CATEGORY
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2017/0213213 to Tomlinson in view of US Patent Pub 2017/0171200 to Bao.

Regarding claim 2, 9 and 16,  Tomlinson discloses A network system, comprising: one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising: intercepting a first request transmitted by an application on a user device of a user to a service provider, wherein the intercepting is based on analyzing an identifier associated with the first request(Fig. 2 item 2, the transaction request); in response to intercepting the first request, injecting a header information into the first request based on analyzing an information contained in the first request(Fig. 2 item 1, the client device identifier and client ID is received from client and added to request that is sent to authorization service); determining one or more encryption keys to utilize to decrypt the first request(Fig.2 item 3 send encrypted request is only decrypt-able by the service provider); utilizing the determined one or more encryption keys to encrypt the first request; and transmitting the encrypted first request to the service provider to cause the service provider to decrypt the encrypted first request and perform an action corresponding to the first request, wherein the action requires a user authorization, and wherein the header information in the first request causes the user authorization requirement to be satisfied(Par. 0015, the authorization service provides the authorization based on the client ID) .  

But Tomilson does not disclose the carrier network system. 
In the same field of endeavor as the claimed invention, Bao discloses the carrier network system(Fig. 1A item mobile phone interacts with client application server & FI.g 3 item 310, 320)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Tomlinson  invention to incorporate having an carrier network for the advantage of  mobile networks as taught in Bao see Fig. 4 & Par. 0032.

Regarding claim  3, 10, 17,  the combined method/system/medium of Tomlinson and Bao , Tomlinson discloses  wherein the header information includes user device information(Fig. 2 item 1 , the client device identifier).  

Regarding claim 4, 11, 18,  the combined method/system/medium of Tomlinson and Bao, Tomlisno does not MSIDN number. However, Bao  the user device information is a mobile station international subscriber directory number or information corresponding to a digital fingerprint of the user(Par. 00 3& Par. 0027, MDN).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Tomlinson  invention to incorporate having an MSIDN  for the advantage of  mobile networks as taught in Bao see Fig. 4 & Par. 0032.

Regarding claim 5, 12, 19,  the combined method/system/medium of Tomlinson and Bao , Tomlinson discloses   the header information includes an identifier corresponding to the user(Fig item  3 client ID).  

Regarding claim 6,13, 20,  the combined method/system/medium of Tomlinson and Bao , Tomlinson discloses   the one or more encryption keys are determined based on the service provider associated with the first request(Fig. 2 item 3 encrypted request is sent to authorization service and can be decrypted).  

Regarding claim 7, 14, 21,  the combined method/system/medium of Tomlinson and Bao , Tomlinson discloses   the service provider determines the one or more encryption keys to utilize to decrypt the encrypted first request based on unencrypted information contained in the header information(Par. 0012-0013, the encryption key is specific to mobile device and service provider registration).  

Regarding claim  8, 15 the combined method/system/medium of Tomlinson and Bao , Tomlinson discloses   the operations further comprising: prior to determining one or more encryption keys to utilize to decrypt the first request, receiving the one or more encryption keys from the service provider(Par. 0016, the shared code is sent to user device) .
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2014/0067930 o Berdichecsky which discloses the MSISN being registered for services.

US Patent 8443420 to Brown which discloses subscriber account being associated with services

US Patent Pub 2006/0206709 to Labrou which discloses the mobile device based services.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov